Case 1:20-cr-00158-CMA Document 49 Filed 06/19/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Criminal Case No. 1:20-cr-00158-CMA

UNITED STATES OF AMERICA,

              Plaintiff,
v.

1. BRADLEY BUNN,

              Defendant.


                  UNOPPOSED MOTION TO RESTRICT DOCUMENT


       The United States of America, by undersigned counsel, respectfully moves the

Court to restrict the Document filed at ECF # 48, and the Brief filed in support of this

motion, for the reasons stated in the brief filed in support of this motion. The United

States requests a “Level 1” Restriction which would make the Document and the Brief

filed in support of this motion, “viewable to the parties and the court” only.

       Dated this 19th day of June, 2020.

                                            JASON R. DUNN
                                            United States Attorney

                                            s/ David Tonini
                                            Assistant United States Attorney
                                            United States Attorney’s Office
                                            1801 California St, Suite 1600
                                            Denver, Colorado 80202
                                            Telephone: 303-454-0100
                                            Email: David.Tonini@usdoj.gov
                                            Attorneys for the Government
Case 1:20-cr-00158-CMA Document 49 Filed 06/19/20 USDC Colorado Page 2 of 2




                             CERTIFICATE OF SERVICE

       I hereby certify that on this 19th day of June, 2020, I electronically filed the
foregoing UNOPPOSED MOTION TO RESTRICT DOCUMENTS with the Clerk of the
Court using the CM/ECF system which will send notification of such filing to the
following e-mail address:

Defense Attorney:
Matt Golla

                                                s/ David Tonini
                                                By: David Tonini
                                                Assistant U.S. Attorney
